 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL GONZALEZ,                                   No. 2:15-cv-2448-TLN-KJN PS
12                        Plaintiff,
13           v.                                          ORDER
14    KYLE THOMAS JONES, et al.,
15

16                        Defendants.
17

18          On June 1, 2018, the assigned district judge vacated all pending case deadlines and

19   ordered the parties to file a joint status report by December 3, 2018. (ECF No. 122.) The parties

20   ultimately filed separate status reports on December 3, 2018, and December 7, 2018, respectively.

21   (ECF Nos. 127, 129.) Thereafter, on December 14, 2018, the case was reassigned to the

22   undersigned due to the partial retirement of Magistrate Judge Hollows. (ECF No. 130.)

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. A status (pretrial scheduling) conference in this matter is set for February 21, 2019, at

25                10:00 a.m., in Courtroom No. 25 before Judge Newman.

26          2. No later than February 14, 2019, the parties shall meet and confer and file an updated

27                joint status report outlining proposed scheduling deadlines for the case.

28   ////
                                                         1
 1         3. All formal discovery and motion practice are STAYED pending that status
 2             conference.
 3         4. The failure by any party to cooperate in meaningful meet-and-confer efforts and the
 4             filing of a joint status report may result in the imposition of sanctions.
 5   Dated: January 18, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
